Citation Nr: 1519129	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral lower extremity disorder, claimed as shin splints.

2.  Entitlement to service connection for a chronic adjustment disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.

5.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.
 
6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.

7.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.

8.  Entitlement to an effective date earlier than October 4, 2007, for the grant of service connection for chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.

9.  Entitlement to an effective date earlier than January 5, 2009, for the grant of service connection for right hip bursitis.

10.  Entitlement to an effective date earlier than January 5, 2009, for the grant of service connection for left hip bursitis.

11.  Entitlement to an initial disability rating in excess of 10 percent for right hip bursitis prior to January 25, 2011.

12.  Entitlement to an initial disability rating in excess of 30 percent for right hip bursitis after January 25, 2011.

13.  Entitlement to an initial disability rating in excess of 10 percent for impairment of the thigh associated with right hip bursitis.

14.  Entitlement to an initial disability rating in excess of 10 percent for left hip bursitis prior to January 25, 2011.
 
15.  Entitlement to an initial disability rating in excess of 20 percent for left hip bursitis after January 25, 2011.

16.  Entitlement to an initial disability rating in excess of 20 percent for impairment of the thigh associated with left hip bursitis after January 25, 2011. 

17.  Entitlement to an initial disability rating in excess of 40 percent for chronic lumbar sprain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2010, April 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and Roanoke, Virginia.  Jurisdiction over the issues is retained by the RO in Roanoke, Virginia.

The Veteran was afforded an in-person Central Office hearing before the undersigned in August 2014.  A transcript of that hearing has been associated with the claims file.

As an introductory matter, the Board notes that neither the evidence nor the Veteran has raised the issue of entitlement to a total disability rating based on unemployability (TDIU) with respect to the current appeal based on the record at this time.  The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, a previous Board decision addressed TDIU in the context of the Veteran's claim for a higher rating for posttraumatic stress disorder (PTSD), an issue not on appeal.  See September 2010 Board decision.  Afterward, when the Veteran was provided with a duty to assist letter mentioning TDIU, he expressly stated that he was withdrawing his claim for this issue.  See January 2011 and April 2011 statements.  The Board has carefully considered the evidence submitted after April 2011 to ascertain whether the issue of TDIU may have been re-raised, but the September 2011 VA examination of the spine indicated that the disability did not impact his ability to work.  It is acknowledged that VA treatment records downloaded to Virtual VA in November 2013 indicated that the Veteran had not been working, was instead using up sick leave at the U.S. Post Office, and that he asked VA for a letter regarding his disabilities.  A review of the records indicate that his main medical problem was PTSD but that he did have back problems and "some other problems" that would limit his ability to work "somewhat."  See October 2012 VA treatment note.  This evidence, however, does not suggest that the increased rating claims for which an appeal has been perfected (currently, his right hip bursitis, left hip bursitis, right thigh impairment, and left thigh impairment) impacted his employment so as to reasonably infer the intertwined issue of TDIU with the current appeal pursuant to Rice.  Furthermore, although in April 2013, the Veteran requested entitlement to special monthly compensation (SMC), incorrectly indicating that he has been in receipt of TDIU since November 2008, his contentions were addressed in a January 2014 rating decision that denied SMC.  Accordingly, as the issue of TDIU has not been re-raised in conjunction with any of the Veteran's current increased rating claims on appeal pursuant to the tenants of Rice after he expressly withdrew consideration of TDIU in April 2011, and the matter as it was raised in April 2013 with his claim for SMC was addressed by the RO in a January 2014 rating decision, no further action is warranted at this time.

With regard to the Veteran's claims for entitlement to service connection for the bilateral knees and ankles, the Board notes that he originally filed a claim for these conditions in September 1997, but the issues were not addressed in the subsequent February 1998 rating decision.  Accordingly, the claims remained pending until the present appeal, and are not the subject of reopening under 38 U.S.C.A. § 5108 (West 2014), unlike his claim for entitlement to service connection for a bilateral leg disorder, claimed as shin splints, which was the subject of a previous decision that became final.  

The Board notes that, with regard to the bilateral hip ratings, the RO granted separate ratings for impairment of the thighs under Diagnostic Code 5253 in November 2013.  The assignment of these separate thigh ratings did not constitute a grant of new "service connection" claims but were instead an award of separate compensable ratings for other manifestations of his service-connected bilateral hip bursitis-which is not a prohibited pyramiding of symptoms under 38 C.F.R. § 4.14 (2014)-despite how the issue was worded in the November 2013 rating decision.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In fact, the November 2013 supplemental statement of the case included the thigh ratings as part of the Veteran's current appeal, and the Veteran filed a timely substantive appeal for "all issues listed on the . . . supplemental statement[] of the case" in December 2013.  The Veteran's representative's VA Form 646 also included the thigh ratings as part of the current appeal.  Given this procedural history, the Board finds that the initial ratings assigned for the bilateral thighs are in appellate status. 

As a final introductory matter, with respect to the Veteran's increased rating claim for the low back, service connection was established for this disability, as 40 percent disabling, in a July 2009 rating decision.  However, within one year of that rating decision, the Veteran underwent a May 2010 VA examination of the spine, and a September 2010 rating decision reconsidered the initial rating assigned.  See 38 C.F.R. § 3.156(b); September 2010 rating decision (determining that the 40 percent rating should be continued).  The Veteran then filed a timely notice of disagreement with the 40 percent rating in November 2010.  Thus, this matter is appropriately considered an "initial rating claim" stemming from his original claim for service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to a lower extremity disorder (claimed as shin splints), entitlement to service connection for tinnitus, a bilateral shoulder disorder, a cervical spine disorder, a bilateral knee disorder, and a bilateral ankle disorder, as well as the issues of entitlement to higher initial ratings for the Veteran's service-connected lumbar spine disability and bilateral hip disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2014, after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to service connection for a chronic adjustment disorder.

2.  The Veteran's claim for entitlement to service connection for a back disorder was initially denied in an October 1987 rating decision; he perfected an appeal, and the issue was denied in an October 1988 Board decision; the Veteran did not appeal the Board decision to the U.S. Court of Appeals for Veterans Claims.

2.  The Veteran subsequently filed a claim to reopen his back disorder, which was denied in a February 1998 rating decision; he perfected an appeal, and the issue was reopened and denied in an October 2000 Board decision, which was later vacated by the U.S. Court of Appeals for Veterans Claims; thereafter, the issue of entitlement to service connection for a back disorder was remanded by the Board September 2001 and January 2003 and again denied by the Board in a March 2005 Board decision; the Veteran did not appeal the March 2005 Board decision to the U.S. Court of Appeals for Veterans Claims.

3.  Subsequent to the last final March 2005 Board decision, the Veteran's application to reopen his claim for entitlement to service connection for a low back disorder was received on October 4, 2007; the Veteran did not file any formal or informal claim to reopen prior to the October 4, 2007 submission.

4.  The Veteran's initial claim for entitlement to service connection for a bilateral hip disorder was received on January 5, 2009; the Veteran did not file any formal or claim for service connection for a hip disorder prior to the January 5, 2009 submission.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a chronic adjustment disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The March 2005 Board decision is final with respect to the denial of the claim for service connection for a low back disorder.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

3.  The criteria for an effective date earlier than October 4, 2007, for the grant of service connection for chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014).

4.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for right hip bursitis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

5.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for left hip bursitis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at an August 2014 Board hearing, the Veteran submitted a written statement expressing his intent "to withdraw the issue of entitlement to service connection for chronic adjustment disorder from appeal at this time."   He also present oral testimony confirming his desire to withdraw this issue from appeal, which was later transcribed into a written document and associated with the claims file.  See Board Hearing Transcript at p. 2-3.  Thus, this matter has been properly withdrawn from appeal.

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a chronic adjustment disorder, and it is dismissed.



II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 3.159(b)(1). In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, with respect to the effective date claims adjudicated herein, the Veteran received adequate notice collectively in letters dated November 2003 and January 2008 for the low back, and in a January 2009 letter for the hips.  Furthermore, the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the effective date claims for the low back and bilateral hip bursitis that has been sufficiently identified has been obtained to the extent possible.  In this regard, the record contains communications from the Veteran, as well as service treatment records, VA treatment records and examinations, and private treatment records.  There is no indication that there is any missing evidence that would be relevant to the effective date issues, nor is there any reasonable possibility that another VA examination or medical opinion or a remand for additional records would aid in substantiating the Veteran's claims for earlier effective dates, which, as will be explained below, hinge upon the date of receipt of his claim to reopen for a low back and the date of receipt of his original claim for service connection for the hips.

Additionally, the Veteran also testified at a hearing before the undersigned in August 2014.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the procedural history of the Veteran's service connection claims for the back and bilateral hip bursitis, and he described in detail why he believed he was entitled to earlier effective dates.  See Board Hearing Transcript at p. 36-47.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.  

In light of the above, the Board finds that VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his earlier effective date claims at this time.

III.  Earlier Effective Date Claims

With regard to the back and hips, the Veteran seeks effective dates back to the day following his discharge from service.  He claims that his back has been consistently on appeal since his original claim for service connection in 1987, within a year of his separation, (Board Hearing Transcript at p. 37) and that he should also be granted the earliest effective date for the hips in light of the advice previously provided to him by his Veterans Service Organization representative who said that he could not file a claim for his hips until such time that his low back disorder was granted (Board Hearing Transcript at p. 39, 41).  However, for the reasons discussed below, the Board finds that these arguments are without merit and the claims for an earlier effective date must be denied.

In this case, in a July 2009 rating decision, the Veteran was awarded service connection for chronic lumbar strain, which was assigned an effective date of October 4, 2007, the date of his claim to reopen his low back disorder.  He was also awarded service connection for right and left hip bursitis in a September 2010 rating decision.  [The Board parenthetically notes that although initial effective dates of January 22, 2009, were assigned for the hips, a November 2013 rating decision awarded earlier effective dates to January 5, 2009.]  Because the Veteran filed timely notices of disagreement with the July 2009 and September 2010 rating decisions that established the effective date for the grants of service connection for the lumbar strain and the bilateral hip disabilities and perfected his appeal, the Board properly has jurisdiction over the effective date issues.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 
38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

First, in looking to the Veteran's claim for an earlier effective date for his low back, by way of history, the Board notes that his claim for entitlement to service connection for a back disorder was initially denied in an October 1987 rating decision.  Although he perfected an appeal, the issue was denied in an October 1988 Board decision.  Moreover, having not appealed the October 1988 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), it became final with respect to the denial of service connection for a low back disorder.  Thus, it is significant to note that, contrary to the Veteran's hearing testimony, the issue has not been continuously on appeal since his original claim for service connection in 1987.  It is acknowledged that the Veteran subsequently filed a claim to reopen his back disorder, which was denied in a February 1998 rating decision.  Even though he perfected an appeal and the issue was reopened and denied in an October 2000 Board decision (which was later vacated by the U.S. Court of Appeals for Veterans Claims) and was remanded by the Board September 2001 and January 2003, the issue of entitlement to service connection for a low back disorder was once again denied by the Board in a March 2005 Board decision.  Again, the Veteran did not appeal the March 2005 Board decision to the Court, and it, too, became final.  

The Board has carefully looked at the evidence in the claims file subsequent to the last final March 2005 Board decision.  Namely, the Veteran's next application to reopen his claim for entitlement to service connection for a low back disorder was not received until October 4, 2007, and no communications can be construed as either a formal or informal claim to reopen prior to the October 4, 2007 submission.  

Based on these facts, the Board emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement to service connection for a low back arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r) (2014).  Thus, because the Veteran's earliest claim to reopen following the March 2005 final Board decision was received on October 4, 2007, the effective date of the grant of service connection cannot precede this date as a matter of law.

In conclusion, the Board finds that the Veteran is not entitled to an effective date earlier than October 4, 2007, for the award of service connection for for chronic lumbar sprain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.

With regard to the effective date assigned for the Veteran's right and left hip bursitis, he admitted that he did not file a claim for service connection prior to January 5, 2009, many years after his separation from service.  See Board Hearing Transcript.  The Board is likewise bound by the law which states that, unless the claim is received within one year of the Veteran's discharge, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(b)(2)(i); see also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.").  Thus, without an earlier claim for benefits, the effective date cannot precede January 5, 2009, as a matter of law.

The Board acknowledges that Veteran appears to be raising an argument couched in equity, in that it is unfair to deny an earlier effective date for the grant of compensation benefits when he was dissuaded from filing a claim for his hips until such time that he established service connection for his back disorder.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Significantly, there was no impediment to the Veteran filing a claim for his hips despite the advice provided to him.  In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of a claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense.  38 C.F.R. 
§ 3.1(r).  In this case, it is simply undisputed that there was no claim for service connection for either the right or left hip prior to January 5, 2009.  Thus, the effective dates for the awards of service connection for right hip and left hip bursitis cannot precede this date as a matter of law.  


ORDER

The appeal for entitlement to service connection for a chronic adjustment disorder is dismissed.

An effective date earlier than October 4, 2007, for the award of service connection for chronic lumbar strain with congenital sacralization at L5, degenerative disc disease, and spondylolysis is denied.

An effective date earlier than January 5, 2009, for the award of service connection for right hip bursitis is denied.

An effective date earlier than January 5, 2009, for the award of service connection for left hip bursitis is denied.


REMAND

With respect to the remaining issues whether new and material evidence has been submitted to reopen a claim for entitlement to a lower extremity disorder (claimed as shin splints), entitlement to service connection for tinnitus, a bilateral shoulder disorder, a cervical spine disorder, a bilateral knee disorder, and a bilateral ankle disorder, as well as the issues of entitlement to higher initial ratings for the Veteran's service-connected lumbar spine disability and bilateral hip disabilities (to include impairment of the thighs), a remand is needed for additional development.

As an initial matter, as the Board briefly explained in the Introduction, the Veteran filed a timely notice of disagreement with the 40 percent rating assigned for his low back disability in November 2010.  However, as no statement of the case has been provided on this matter, a remand is necessary for the issuance of a statement of the case with respect to this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Further, the Board notes that there are outstanding federal and VA records that are potentially relevant to these appeals.  First, VA treatment records downloaded to Virtual VA in November 2013 indicate that the Veteran applied for time off under the Family Medical Leave Act (FMLA), as well as disability retirement, from the U.S. Postal Service.  See October 2012, December 2012, and March 2013 VA treatment records.  Additionally, these records also indicated that the Veteran was enrolled in a Vocational, Rehabilitation, and Employment (VR&E) program with VA.  See June 2012 VA treatment record.  Because both U.S. Postal Service and VR&E records may likely contain potentially relevant information regarding the Veteran's claimed disabilities, requests must be made to obtain these on remand.  Also, the Veteran testified at the August 2014 hearing that he was receiving recent treatment, including having gotten a June 2014 MRI on his back and X-rays on his knees, at Fort Belvoir and at the VA Medical Center in Washington, D.C.  See Board Hearing Transcript at p. 16, 20.  Accordingly, to the extent that the Veteran received VA treatment for any of the disabilities on appeal since November 2013, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Second, the Board finds that a new opinion is needed that adequately address whether the Veteran's bilateral knee disorder may be secondary to his service-connected lumbar spine disorder; the existing opinions are inadequate in this respect.  Specifically, although the August 2010 VA examiner found that there was "no evidence whatever that the low back is the cause or that the knees are secondary to the low back" (emphasis added), the Board notes that it was previously established by a May 2010 VA examiner that "the low back condition does affect his gait and walk."  Such evidence on its face indicates that the back disability impacts the Veteran's ambulation and therefore may be linked, via aggravation or otherwise, to the Veteran's current bilateral knee disorder, diagnosed as patellofemoral syndrome.  Additionally, the September 2011 VA examiner likewise determined that "there is no objective evidence that degenerative disc disease causes bilateral patellofemoral syndrome" (emphasis added) without discussing the abnormal gait and walk caused by his low back and, importantly, without addressing the theory of aggravation.  Accordingly, a remand is warranted so that an adequate opinion can be obtained regarding secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

Finally, the Veteran also testified as to flare-ups and worsening hip pain, suggesting that his bilateral hip disorder has also increased in severity since the last September 2011 VA examination.  See Board hearing transcript at p. 29-31.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); c.f. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the evidence indicates that his hips have increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case that addresses the issue of entitlement to an initial disability rating in excess of 40 percent for chronic lumbar sprain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Obtain treatment records relating to the Veteran's claimed disorders dated from November 2013 through the present, including from the Fort Belvoir Outpatient Clinic and the VA Medical Center in Washington, D.C.

3.  Obtain and associate with the claims file copies of VR&E records that are relevant to any of the issues on appeal.

4.  With any necessary assistance from the Veteran, obtain copies of all leave records, medical records, and other documentation associated with the Veteran's applications for time off under the Family Medical Leave Act and for disability retirement from the U.S. Postal Service and/or the Office of Personnel Management.

5.  After accomplishing the development outlined in steps (2) through (4) above, obtain an addendum opinion regarding the Veteran's bilateral knee disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

(a) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed bilateral knee disorder is caused by the Veteran's service-connected chronic lumbar sprain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.  In doing so, the examiner must discuss the fact that it has been determined that the Veteran's low back affects his gait and walk.  See May 2010 VA hip examination.

(b) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed bilateral knee disorder is aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected chronic lumbar sprain with congenital sacralization at L5, degenerative disc disease, and spondylolysis.  In doing so, the examiner must discuss the fact that it has been determined that the Veteran's low back affects his gait and walk.  See May 2010 VA hip examination.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Obtain a new VA examination regarding the nature and severity of the Veteran's bilateral hip bursitis and impairment of the thighs.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  

(a)  All pertinent symptomatology and findings must be reported in detail.

(b) Both (1) flare-ups and (2) the extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any flare-ups and any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


